Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-1996

In Re: Martin
Precedential or Non-Precedential:

Docket 95-1581




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"In Re: Martin" (1996). 1996 Decisions. Paper 118.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/118


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                             No. 95-1581

                           In re: Martin


                             O R D E R



    It appearing that it was the intention of the Court to
publish the May 7, 1996 opinion entered in the above-entitled
appeal and that the opinion in error was not processed for
publication;

    It is hereby O R D E R E D that the opinion shall be
published and reported as a published opinion of the Court under
the May 7, 1996 filing date.




                                           For the Court,



                                                  P. Douglas Sisk
                                                        Clerk

Dated:    July 26, 1996